Citation Nr: 0923829	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-17 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lung problems, claimed 
as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 14, 1952 to 
September 3, 1952.  He had additional service in the Merchant 
Marine from May 1965 to August 1965 and from December 1965 to 
April 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for lung problems, 
claimed as secondary to herbicide exposure.  

As stated in the November 2008 Board remand, throughout his 
appeal, the Veteran has raised claims for service connection 
for prostate cancer, impotence, incontinence, and the loss of 
a kidney, all claimed as secondary to herbicide exposure.  
These claims have not been procedurally prepared nor have 
they been certified for appellate review and are referred to 
the RO for proper development. 


FINDING OF FACT

The Veteran does not have a current diagnosis of a lung 
disability. 


CONCLUSION OF LAW

The Veteran's claimed lung disability was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders will be 
rebuttably presumed if manifested to a compensable degree 
within a year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Here, the Veteran has not specified the nature of 
his lung disability, but it does not appear to the Board that 
his claimed disability is one for which he might be entitled 
to such a presumption. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  This includes respiratory 
cancers, if manifest to a compensable degree at any time 
after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  The presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d).

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service. 3 8 C.F.R. § 
3.307(a)(6)(iii).  The Veteran in this case served on active 
duty from August 1952 to September 1952.  As this time period 
precedes the Vietnam War, it follows that his service 
personnel records do not show service in Vietnam or in the 
waters offshore of Vietnam.  The Veteran, however, does not 
contend that he was exposed to herbicide agents as a result 
of service in Vietnam.  Rather, he contends that while at sea 
as a merchant mariner from May 1965 to August 1965 and from 
December 1965 to April 1966,  he transported barrels of Agent 
Orange and that as a result of these duties he was regularly 
exposed to herbicide agents.

Significantly, however, presumptive service connection has 
only been established for the use of herbicide agents in 
Vietnam. 3 8 C.F.R. § 3.307(a)(6)(iii).  The Veteran's 
service separation papers for his active duty in the Navy do 
not show any foreign service.  Additionally, as stated in the 
October 2008 Board remand, the Board has determined that the 
Veteran's service in the Merchant Marine does not meet the 
criteria for eligibility for service connection and cannot be 
considered in this analysis.  38 C.F.R. § 3.7(x)(15)(2002).  
The Board thus finds that the Veteran was not presumptively 
exposed to herbicides during his creditable military service, 
and that he is therefore not entitled to service connection 
for a lung disability on a presumptive basis.  The Board will 
therefore address the merits of the Veteran's claim on 
alternate bases.

The Veteran's service medical records are negative for any 
complaints, diagnosis, or treatment for any lung disorders.  
Because no lung disorder was diagnosed in service, the Board 
finds that there was no evidence of a chronic condition at 
separation.  38 C.F.R. § 3.303(b).

In this case, there is no post-service evidence establishing 
a diagnosis of lung disability.  Although the Veteran has 
contended that he is "on oxygen" for his lung disability, 
he has not provided any medical diagnosis to support his 
claim, nor has he brought to the attention of the VA any 
medical treatment for a lung disability.  As there is no 
evidence of a diagnosed lung disability, service connection 
for along disability must, necessarily, be denied.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The duty to assist is 
not a one-way street.  If a veteran wishes help in developing 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).

Absent evidence of a current disability, service connection 
for a lung disability must be denied.  There is no competent 
medical evidence of record that demonstrates the presence of 
a lung disability.  Because no lung disability has been 
currently diagnosed in this case, the Board finds that 
service connection for a lung disability is not warranted.

The Board has considered the Veteran's claims that that his 
lung disability is related to his service.  However, as a 
layman, the Veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The competent evidence of record does not demonstrate that 
the Veteran has a diagnosed lung disability.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2008; a rating 
decision in July 2005; and a statement of the case in March 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2009 supplemental statement of 
the claim. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for lung problems, claimed as secondary to 
herbicide agents, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


